Case 1:18-cr-00204-NGG-VMS Document 165 Filed 10/11/18 Page 1 of 18 PageID #: 1113



    1                          UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK
    2

    3   ------------------------------------X
                                            :
    4   UNITED STATES OF AMERICA,           :
                                            :         18-CR-00204 (NGG)
    5                                       :
                       v.                   :         225 Cadman Plaza East
    6                                       :         Brooklyn, New York
                                            :
    7   RANIERE, et al.,                    :         October 3, 2018
                                            :
    8                       Defendants.     :
        ------------------------------------X
    9

   10         TRANSCRIPT OF CRIMINAL CAUSE FOR TELEPHONE CONFERENCE
                       BEFORE THE HONORABLE VERA M. SCANLON
   11                     UNITED STATES MAGISTRATE JUDGE

   12
        APPEARANCES:
   13
        For the Government:            TANYA HAJJAR, ESQ.
   14                                  MOIRA KIM PENZA, ESQ.
                                       United States Attorney's Office
   15                                  Eastern District of New York
                                       271 Cadman Plaza East
   16                                  Brooklyn, New York 11201

   17   For Defendant Raniere:         TENY ROSE   GERAGOS, ESQ.
                                       Brafman &   Associates
   18                                  767 Third   Avenue
                                       New York,   New York 10017
   19
                                       PAUL DerOHANNESIAN, II, ESQ.
   20                                  DANIELLE RENEE SMITH, ESQ.
                                       DerOhannesian & DerOhannesian
   21                                  677 Broadway, Suite 707
                                       Albany, New York 12207
   22

   23
                                       (Appearances continue on next page.)
   24

   25


        Proceedings recorded by electronic sound recording,
        transcript produced by transcription service
Case 1:18-cr-00204-NGG-VMS Document 165 Filed 10/11/18 Page 2 of 18 PageID #: 1114



    1                                                                           2

    2

    3   APPEARANCES CONTINUED:

    4
        For Defendant Mack:            SEAN BUCKLEY, ESQ.
    5                                  WILLIAM F. McGOVERN, ESQ.
                                       Kobre & Kim LLP
    6                                  800 Third Avenue, Floor 6
                                       New York, New York 10022
    7
        For Defendant Russell:         JUSTINE A. HARRIS, ESQ.
    8                                  AMANDA RAVICH, ESQ.
                                       Sher Tremonte LLP
    9                                  90 Broad Street, 23rd Floor
                                       New York, New York 10004
   10

   11   For Defendant Nancy            ROBERT SOLOWAY, ESQ.
           Salzman:                    DAVID STERN, ESQ.
   12                                  Rothman, Schneider, Soloway &
                                         Stern, P.C.
   13                                  100 Lafayette Street, Suite 501
                                       New York, New York 10013
   14
        For Defendant Bronfman:        KATHLEEN ELIZABETH CASSIDY, ESQ.
   15                                  Hafetz & Necheles LLP
                                       10 E 40th Street, 48th Floor
   16                                  New York, New York 10016

   17
        For Defendant Lauren           HECTOR DIAZ, ESQ.
   18      Salzman:                    Quarles & Brady, LLP
                                       Two North Central Avenue
   19                                  Phoenix, Arizona 85004

   20

   21   Court Transcriber:             SHARI RIEMER, CET-805
                                       TypeWrite Word Processing Service
   22                                  211 N. Milton Road
                                       Saratoga Springs, New York 12866
   23

   24

   25
Case 1:18-cr-00204-NGG-VMS Document 165 Filed 10/11/18 Page 3 of 18 PageID #: 1115



                                                                                3
     1   (Proceedings began 5:11 p.m.)

     2              THE COURT:     This is Judge Scanlon.     So we’re on the

     3   line in a telephone conference in United States v. Raniere.

     4   It’s 18-CR-204.

     5              So if we could get counsel’s appearance and also

     6   that your client -- assuming that this is correct, that your

     7   client waives your appearance -- their appearance here.           So

     8   for the Government first.

     9              MS. HAJJAR:    Good afternoon, Your Honor.        Tanya

    10   Hajjar and Moira Penza for the Government.

    11              THE COURT:    Okay.   And for the various defendants.

    12   So you say your client’s name, your name, and the waiver

    13   issue.

    14              MR. STERN:    David Stern and Robert Soloway for Nancy

    15   Salzman, and she waives her presence.

    16              MS. GERAGOS:    This is Teny Geragos for Keith

    17   Raniere, and he waives his presence.        I believe we have Paul

    18   DerOhannesian and Danielle Smith on the line as well.

    19              MR. DerOHANNESIAN:     That’s correct.     Paul

    20   DerOhannesian and Danielle Smith are also on the line for

    21   Keith Raniere.

    22              MR. BUCKLEY:    On behalf of Allison Mack, you have

    23   Sean Buckley and William McGovern of Kobre & Kim, and Ms. Mack

    24   waives her appearance.

    25              MR. DIAZ:    On behalf of --
Case 1:18-cr-00204-NGG-VMS Document 165 Filed 10/11/18 Page 4 of 18 PageID #: 1116



                                                                                4
     1               MS. HARRIS:    This is Justine -- go ahead.

     2               MR. DIAZ:    I’m sorry.   On behalf of Lawrence

     3   Salzman, Hector Diaz.      We waive Laurence Salzman’s appearance.

     4               MS. CASSIDY:    And on behalf of Claire Bronfman, Kate

     5   Cassidy, and we waive Ms. Bronfman’s appearance.

     6               MS. HARRIS:    And on behalf of Kathy Russell, Justine

     7   Harris, and my colleague Amanda may still be on the phone but

     8   she may have dropped off.      Amanda is on.

     9               THE COURT:    Okay.   So we have your October 3rd

    10   letter showing various significant progress in your

    11   discussions with regard to motion practice and trial

    12   preparation.    So I appreciate the cooperation.

    13               Let me first ask if anyone wants to say anything in

    14   particular about the letter and then I have a couple of

    15   questions and we’ll see where we are at that point.          So

    16   comments?   Nobody?     All right.

    17               So a couple of questions on my end.       So you have the

    18   Footnote 1 which says that you’re making progress about

    19   privilege issues.     What’s your -- what time line do you think

    20   you’ll be on for making that proposal with regard to the

    21   privilege if there are motions related to privilege?          You’re

    22   meeting on the 22nd of October?

    23               MS. HAJJAR:    Yes, Your Honor.    The letter

    24   anticipates that the firewall team and counsel for defendants

    25   for whom there is a claim of privilege, that’s three
Case 1:18-cr-00204-NGG-VMS Document 165 Filed 10/11/18 Page 5 of 18 PageID #: 1117



                                                                                5
     1   defendants, will meet on or before October 22nd and we should

     2   be able to propose some kind of joint schedule.          That may be

     3   defendant specific depending on how those discussions go.

     4              THE COURT:    All right.    Anybody else want to say

     5   anything about that?     No?   Okay.

     6              A couple of other questions.       So you obviously have

     7   this schedule which assumes there will be a very significant

     8   production by December 7th but is there a schedule or when

     9   will there be a schedule with regard to the device production?

    10   We have -- we touched on it in the last conferences about in a

    11   couple of -- hang on a second.       Let me finish because we’re

    12   making a recording and if two people speak at the same time we

    13   won’t be able to hear it.

    14              So I would like to know at least for my information

    15   when there will be a schedule with regard to the device

    16   production, production of the information on the devices.

    17   That’s recognizing that as you had laid out -- the Government

    18   had laid out in a chart that was Exhibit A attached to earlier

    19   letters different devices have different dates, some of which

    20   you know the dates, some of which it’s in process but you

    21   weren’t sure, and some of which were as I understood it in the

    22   FBI cue for which there was even greater uncertainty with

    23   regard to the timing.

    24              So it’s really mostly a question for the Government.

    25              MS. HAJJAR:    Your Honor, we’ve notified counsel for
Case 1:18-cr-00204-NGG-VMS Document 165 Filed 10/11/18 Page 6 of 18 PageID #: 1118



                                                                                6
     1   Nancy Salzman about this issue.       We’ve resolved the small

     2   question that was raised at the last conference regarding

     3   whether an assertion of privacy was asserted as to the

     4   detailed devices.

     5              As to the remainder, as we’ve notified counsel for

     6   Nancy Salzman, we intend to file a motion regarding disclosure

     7   of those devices.     It should be filed tonight or tomorrow.

     8   We’re seeking to disclose -- Your Honor, I’m happy to go

     9   further into it if you’d like, but we’re seeking to disclose

    10   full forensic copies of those devices to all defendants.

    11              THE COURT:    All right.    So you’re going to file

    12   that.   I would urge you to file it as soon as possible so that

    13   Judge Garaufis is aware of it when -- you’re meeting with him

    14   tomorrow; correct?

    15              MS. HAJJAR:    Yes, Your Honor.     We will -- we

    16   hopefully will file it tonight.

    17              THE COURT:    Well, tonight or the early hours so that

    18   defense counsel can see it.      I don’t know if it’s something

    19   that I’ll address or he’ll address but at least he’d be aware

    20   of it as an immediate issue.

    21              So that effects the Nancy Salzman devices.         How

    22   about any of the others?      Do you have any update on the

    23   production?

    24              MS. HAJJAR:    I think there -- with respect to the HL

    25   devices, Your Honor, the ones that are not the Nancy Salzman
Case 1:18-cr-00204-NGG-VMS Document 165 Filed 10/11/18 Page 7 of 18 PageID #: 1119



                                                                                7
     1   devices, I just -- those will all be produced in full by the

     2   end of the week or early next.

     3              THE COURT:    Okay.   Then any update on those that you

     4   had to send out to the FBI?

     5              MS. HAJJAR:    No, Your Honor.

     6              THE COURT:    When are they going to tell you where

     7   you are in the cue?

     8              MS. HAJJAR:    Your Honor, I think as the inner letter

     9   -- unfortunately the FBI can’t give us that deadline.           We have

    10   asked.   At present we don’t have access to that inf -- we

    11   don’t have access to the material on the device and we may not

    12   get an update.

    13              THE COURT:    All right.    I know there are issues to

    14   work on now but I’m going to have you give me a status report

    15   in ten days.    They really should be able to give you some idea

    16   because you’re having a conversation with the district judge

    17   about your trial schedule and if they’re going to say there’s

    18   just now way this is going to happen before the trial that’s

    19   one particular circumstance and if they’re working backwards

    20   or the other ways, right -- they give you a partial

    21   disclosure.    I understand they may not know now whether they

    22   will be able to access it but at least that they’re going to

    23   have you in the cue and be working on it.

    24              I understand that’s -- it’s not your information

    25   you’re holding back but tell them the Court is very interested
Case 1:18-cr-00204-NGG-VMS Document 165 Filed 10/11/18 Page 8 of 18 PageID #: 1120



                                                                                 8
     1   in getting the information.

     2              What about the -- what I’m going to call the non-

     3   device discovery?     There was the point I think Ms. Penza

     4   raised that you were having some difficulty with the document

     5   bank record production because of I guess double encryption

     6   issues I think it was.     So where are you with that and what’s

     7   the anticipated schedule with regard to the materials that are

     8   other than the device related materials?

     9              MS. HAJJAR:    Your Honor,    I believe you were asking

    10   about bank records and phone records and things of that

    11   nature.   We have been printing and scanning for those that are

    12   of difficulty and we are making -- we made another substantial

    13   production this week.     We anticipate making another

    14   substantial production at the end of this week.          I believe

    15   that the defendants are -- I don’t -- we’ve had conversations

    16   with individual defendants who’ve expressed concern.          I don’t

    17   think they are in any way concerned about the case about

    18   production of those items.

    19              We will -- we are producing them expeditiously and I

    20   think -- I think we’re -- we don’t see any reason why -- like

    21   as we said, lots of those things continue to come in and I

    22   think defense counsel has indicated that they will need the

    23   time from December 7th through trial.        That would give them

    24   enough time to review things.       So while we are producing

    25   things as we have them and as we can we’re obviously working
Case 1:18-cr-00204-NGG-VMS Document 165 Filed 10/11/18 Page 9 of 18 PageID #: 1121



                                                                                   9
     1   on as parallel paths with the electronic discovery as well.

     2   And so we just continue to keep rolling things out, Your

     3   Honor, and I think the defendants have been satisfied with

     4   that and will be and I think our schedule contemplates that

     5   they will have whatever is in our possession well in time for

     6   them to review it and use them at trial.

     7              THE COURT:    Defendant’s counsel, do you agree with

     8   what the Government just said?

     9              MR. DerOHANNESIAN:     This is Paul DerOhannesian.         I

    10   wouldn’t say that we’re satisfied with the pace of production.

    11   I think some of these things we should have had a while ago

    12   and I would -- I think it’s better if we do have a deadline

    13   for the non-device discovery and something that’s reasonable,

    14   within a week or two.     I think it is open ended.       That’s my

    15   concern.

    16              THE COURT:    Okay.   So do any other defendant’s

    17   counsel want to say anything about this?        All right.

    18              Look, I don’t think this is satisfactory with regard

    19   to the production to the extent you have the documents.           I

    20   understand this point that there are outstanding requests and

    21   that there are documents coming in but I think the document

    22   discovery is of such an old fashioned nature even if you have

    23   this -- whatever this double encryption issue is it -- the

    24   whole production in general does not have the same or

    25   shouldn’t have or you should find a work around for the sort
Case 1:18-cr-00204-NGG-VMS Document 165 Filed 10/11/18 Page 10 of 18 PageID #: 1122



                                                                                 10
     1   of technical problems that you have identified or listed

     2   anyway on your Chart A.      If the production schedule that is

     3   based on the defendants having it by December 7th is the --

     4   really looking and trying to have an outside date.

     5                So for materials that can be produced for which

     6   there shouldn’t be technical problems and you should -- if

     7   there are you should be working them out.         Those should be

     8   produced as quickly as possible.        I’m not hearing from the

     9   last conference or counsel who just spoke that you could

    10   describe defendant’s counsel as satisfied.

    11                So what I want is -- I said ten days earlier for the

    12   update on the tech just to make this more straightforward by

    13   October 12th.    I want an update on what’s going on with this

    14   document production.      I’m calling it the document.       Whatever

    15   these -- whatever the discovery is but it’s not the device

    16   discovery.    To the extent you have the materials have they

    17   been produced or when are they going to be produced and what’s

    18   the schedule, and if there’s a hangup what is the hangup.

    19                And then similarly an update on the devices

    20   particularly the ones I discussed earlier that it seems like

    21   the FBI is just putting you in a cue.

    22                Another issue you all had talked about here, and

    23   really we’re going to try to work on yourselves, what I would

    24   like to know is have you generally come to some agreement

    25   about the order or priority to the extent that the Government
Case 1:18-cr-00204-NGG-VMS Document 165 Filed 10/11/18 Page 11 of 18 PageID #: 1123



                                                                               11
     1   can accommodate it.      Is there any agreement in that area?        The

     2   answer could be no.      I’m just wondering what the status is so

     3   I can keep a sense of what the overall effort that’s going on

     4   here.

     5               MS. HAJJAR:    Your Honor, we’re -- we heard from

     6   counsel at the last conference before Your Honor.          We are open

     7   to hearing from counsel in the future.         These discussions may

     8   make sense to be done individually depending on counsel’s

     9   priorities.    We’re also happy to hear from all counsel at a

    10   conference call but we -- I don’t know if we’ve had another

    11   discussion with regard to individual defense counsel priority

    12   but we’re open to individual defense counsel priority but

    13   we’re open to hearing it.

    14               THE COURT:    Well, defense counsel, you heard the

    15   Government.    I don’t know if it’s something you want to talk

    16   about offline with the Government or you think should be

    17   addressed here.

    18               MR. BUCKLEY:    Your Honor, this is Sean Buckley,

    19   counsel for Ms. Mack.      As we set forth in the letter the

    20   defense believes that Your Honor has set December 7th as kind

    21   of a discovery deadline.      Our view is as long as we’re working

    22   within that realm and that time frame we can work with the

    23   Government to prioritize or not prioritize certain batches of

    24   discovery so long as we have the comfort that the December 7th

    25   is kind of the bookend for materials that they currently
Case 1:18-cr-00204-NGG-VMS Document 165 Filed 10/11/18 Page 12 of 18 PageID #: 1124



                                                                               12
     1   possess.

     2               THE COURT:    All right.    I know the Government from

     3   your letter you disagree.      So this is how I look at that

     4   December 7th date.     It’s -- you could describe it as a bookend

     5   but it’s not a cutoff because I do agree with the description

     6   from the -- the position that the Government was taking that

     7   it would require an analysis by the Court as to various

     8   factors in a case if there were a production made after that

     9   deadline with regard to the materials that they have because

    10   there may be a good reason for the non production, delayed

    11   production.    We’ve already identified technical concerns that

    12   may delay production.      There may be materials that come in.

    13               So it’s not a hard deadline but the Government

    14   certainly needs to be working as hard as they can on the

    15   production because based on everything that’s been described

    16   it seems reasonable for the Government to get everything done

    17   by that date with the asterisk if there was some either

    18   unexpected or for the few cases in which it’s been identified

    19   a technical impasse here.

    20               So it would be -- I think this discovery for

    21   materials they have goes beyond the 7th might be an uphill

    22   battle but who knows.      We’re two months away and we don’t know

    23   what the landscape will look like at that point.          So it’s

    24   certainly what the Government should be aiming for, expecting

    25   to meet, planning to meet, putting the resources if they need
Case 1:18-cr-00204-NGG-VMS Document 165 Filed 10/11/18 Page 13 of 18 PageID #: 1125



                                                                               13
     1   -- if you need more people then your office should be having

     2   that conversation.       Certainly the deadline schedules that

     3   you’re proposing to offer or have offered and we’ll discuss

     4   tomorrow with Judge Garaufis our built around the expectation

     5   but the defendants will have sufficient time to review the

     6   documents and that would mean that they have them really at

     7   the latest by December 7th as a practical matter.

     8                Now, this is not the last conversation you’re going

     9   to have with me or with Judge Garaufis.         So we expect to know

    10   what’s happening along the way and to address problems if they

    11   come up.    So for now generally speaking the Government has the

    12   better argument as to the standard but the expectation as I

    13   said the production will be done as far as possible and that’s

    14   a pretty high expectation of hard work and dedication of

    15   resources.    So that’s where that is at.

    16                Let me --

    17                MS. HAJJAR:    Your Honor, may the Government be heard

    18   on that just briefly?

    19                THE COURT:    You can be although I think you won the

    20   argument.    So it’s up to you.     Go ahead.

    21                MS. HAJJAR:    Your Honor, it’s just that -- it’s just

    22   to clarify that with respect to -- we are committed to

    23   expending resources and to completing the best we can what’s

    24   in our possession now by December 7th but we just wanted to

    25   make the record clear that we are continuing to be provided
Case 1:18-cr-00204-NGG-VMS Document 165 Filed 10/11/18 Page 14 of 18 PageID #: 1126



                                                                               14
     1   with information from a variety of sources.         So if that

     2   information comes to us after or in -- directly before the

     3   December 7th date we have to produce it.         We have to produce

     4   it pursuant to our obligations and so -- and there are three

     5   months between that date and -- at least between that date and

     6   the anticipated trial date.

     7               THE COURT:    So in no way am I disagreeing that you

     8   should be producing what you have to produce.          I think while I

     9   understand your point about your proposed trial date if

    10   adopted by the district judge it is three months out --

    11   anticipated anyway.      We’ll see what happens.      Extensive motion

    12   practice that’s dependent on knowing what the discovery is

    13   given the very high volume.       So yes, you have to produce it.

    14   Yes, if it comes in later then you obviously wouldn’t meet the

    15   deadline but you would continue the production.

    16               I think the key takeaway on the Government’s side

    17   needs to be if you expect that you are going to get materials

    18   particularly if you expect there’s going to be a significant

    19   quantity of materials you should be anticipating and preparing

    20   for the capacity to deal with that influx of materials which

    21   may even be happening now.       Again, if that’s [inaudible]

    22   resources, technical resources, maybe your vendor needs to

    23   make sure that they have time and space dedicated to the

    24   project which may become larger than it is right now, et

    25   cetera -- whatever it is you need to do to be able to move
Case 1:18-cr-00204-NGG-VMS Document 165 Filed 10/11/18 Page 15 of 18 PageID #: 1127



                                                                               15
     1   ahead expeditiously.      Just because you have something now and

     2   you have two months as the really outside expected date

     3   although hopefully earlier to produce it doesn’t mean that

     4   something that comes in at Thanksgiving then has two more

     5   months to be produced.      It’s all situation specific.

     6               If you, for example, had another technical problem

     7   well, that could affect the lay of the land but if you don’t

     8   and -- then you’re going to have to get it out quickly.           So I

     9   think that’s where we are.

    10               Let me ask.    Given your conversations about

    11   discovery and some sense of the efforts that’s going into this

    12   and the like, maybe some sense of the volume of materials,

    13   what is your anticipated length of trial as things stand now?

    14               MS. HAJJAR:    About four weeks, Your Honor.

    15               THE COURT:    That’s the Government’s view?

    16               MS. HAJJAR:    Yes.

    17               THE COURT:    Okay.   Defense, do you agree with that

    18   estimate?    Do you have a view?     I know you’re more in the dark

    19   on this than the Government is but --

    20               MR. DerOHANNESIAN:     I take it that’s four weeks not

    21   including jury selection.

    22               THE COURT:    The Government, you were saying four

    23   weeks of presenting and having the trial before a jury; right?

    24   Is that correct?

    25               MS. HAJJAR:    Yes, Your Honor, that is correct.
Case 1:18-cr-00204-NGG-VMS Document 165 Filed 10/11/18 Page 16 of 18 PageID #: 1128



                                                                                  16
     1               THE COURT:    Okay.   Any defendant’s counsel have any

     2   sense that that’s practical, realistic given what you know so

     3   far about the amount of materials that’s likely to be

     4   presented and your own trial experience?

     5               MR. DerOHANNESIAN:     This is Paul DerOhannesian.       I

     6   think it’s very difficult for us to have an estimate not

     7   having even knowing how much discovery we received given where

     8   we’re at right now.      I think we’re very early in the discovery

     9   process.    So I think it’s -- I don’t think we can give you a

    10   reasonable opinion.      It would be totally --

    11               THE COURT:    Okay.   Other defense, do you agree, do

    12   you have a different view?

    13               MR. SOLOWAY:    I agree.    This is Bob Soloway for

    14   Nancy Salzman.     [Inaudible]

    15               THE COURT:    Okay.   Are there other issues that we

    16   need to talk about here?

    17               MS. HAJJAR:    Not from the Government, Your Honor.

    18               THE COURT:    Any defense counsel?

    19               Again, I appreciate -- right now --

    20               MS. GERAGOS:    [Inaudible], Your Honor, on behalf of

    21   defendant Raniere.

    22               THE COURT:    The way this conversation has gone with

    23   the challenge of the phones if I -- if no one says anything

    24   I’ll take that as you don’t have anything to say.

    25               So coming out of this again the Court is
Case 1:18-cr-00204-NGG-VMS Document 165 Filed 10/11/18 Page 17 of 18 PageID #: 1129



                                                                               17
     1   appreciative of trying to work together on the schedules.            I’d

     2   like an update on the production by October 12th and then a

     3   proposed schedule with regard to any privilege briefing that

     4   comes -- or any privilege briefing but the scheduling of that

     5   would be by October 26th which would be a couple of days after

     6   you have your meeting that you proposed between the firewall

     7   team and counsel for the three defendants listed there in your

     8   October 3rd letter.

     9               If something comes out of your conversation tomorrow

    10   with the district judge and you think that that should update

    11   or lead to an amendment of these dates you can let me know.

    12   Thank you very much.

    13               MS. HAJJAR:    Thank you.

    14               THE COURT:    Take care.    Bye.

    15   (Proceedings concluded at 5:35 p.m.)

    16                                  * * * * *

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 1:18-cr-00204-NGG-VMS Document 165 Filed 10/11/18 Page 18 of 18 PageID #: 1130



                                                                               18
     1         I certify that the foregoing is a court transcript from

     2   an electronic sound recording of the proceedings in the above-

     3   entitled matter.

     4

     5

     6                                         Shari Riemer, CET-805

     7   Dated:   October 5, 2018

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
